PER CURIAM.
In this jury-tried case, defendant was convicted of possession of a controlled substance, in violation of § 195.202, RSMo Cum. Supp. 1992. Defendant was sentenced as a prior and persistent offender pursuant to §§ 195.-285, 557.036, and 558.016. He also appeals the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).